United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 16-1731
                           ___________________________

                                       Jamie Mahn

                          lllllllllllllllllllllPlaintiff - Appellant

                                             v.

                          Jefferson County, State of Missouri

                         lllllllllllllllllllllDefendant - Appellee

                        23rd Judicial Circuit, State of Missouri

                               lllllllllllllllllllllDefendant

 Wes Wagner, Individually and in his Official Capacity as County Clerk/Election
Authority of Jefferson County, Missouri; Howard Wagner, Individually and in his
Official Capacity as Circuit Clerk of the 23rd Judicial Circuit, Jefferson County, Missouri

                        lllllllllllllllllllllDefendants - Appellees

                          Jeanette McKee, State of Missouri

                               lllllllllllllllllllllDefendant

                   Mike Reuter, Circuit Clerk of Jefferson County

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                      Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________
                              Submitted: January 9, 2018
                                 Filed: June 7, 2018
                                   ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ____________

BENTON, Circuit Judge.

       Jamie L. Mahn brought a First Amendment patronage-discharge claim under
42 U.S.C. § 1983 against Jefferson County, Missouri; Howard Lee Wagner
(“Howard”), individually and in his official capacity as circuit clerk of Missouri’s
23rd Judicial Circuit; Howard Wesley Wagner (“Wes”), individually and in his
official capacity as county clerk/election authority of Jefferson County; and Michael
Reuter, in his official capacity as (successor) circuit clerk. The district court1 granted
summary judgment against Mahn. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms in part and remands in part.

                                            I.

       In 2012, Howard hired Mahn as a deputy clerk. In 2014, Howard did not run
for reelection. He supported fellow Democrat Jeanette McKee. According to Mahn,
Howard “summoned [her] into his office” to “forcefully impress upon [her] the need
for her to vote for McKee and the Democratic ticket.” She responded, “I’ll vote for
whoever I want to, and what you’re threatening is unconstitutional.”




      1
         Hon. Nannette A. Baker, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).

                                           -2-
       Mahn voted in the August 5, 2014 Republican primary election. She alleges
that on August 26, Howard told her: “Just wanted to chat with you a little bit. Just
wanted to let you know that, you know, I know how you voted. And I don’t think you
made the right decision. You know this could cause you your job.” On September
19, 2014, Howard terminated Mahn’s employment. Her termination letter stated:
“Poor work performance, unable to complete tasks correctly and within given time
lines. Abuse of sick leave, insubordination by lying to assigned supervisor.”

       Mahn believes Howard terminated her because he learned she voted in the
Republican primary. She alleges that Wes—Howard’s son—had “access to all voter
information” because he was the county clerk/election authority. She claims Howard
and Wes “reached a mutual agreement and understanding to commit the unlawful act
of disclosing who [Mahn] had voted for, and thereafter, to discharge her from her
employment for exercising her right to vote.”

                                          II.

      The district court applied the framework from Langley v. Hot Spring County,
Arkansas, 393 F.3d 814 (8th Cir. 2005). In Langley, this court explains that “a
dismissal solely on account of an employee’s political affiliation violates the First
Amendment unless ‘the hiring authority can demonstrate that party affiliation is an
appropriate requirement for the effective performance of the public office involved.’”
Langley, 393 F.3d at 817, quoting Branti v. Finkel, 445 U.S. 507, 518 (1980). The
Langley case notes that a prior decision from this court “extended the Elrod–Branti
principle to include cases in which political affiliation was a motivating factor in the
dismissal, rather than the sole factor.” Id., citing Barnes v. Bosley, 745 F.2d 501, 507
(8th Cir. 1984), cert. denied, 471 U.S. 1017 (1985). With the motivating-factor
extension, Langley clarifies:




                                          -3-
      [T]o resolve a claim under Elrod and Branti at the summary judgment
      stage, the district court first determines whether the plaintiff has
      submitted sufficient evidence that political affiliation or loyalty was a
      motivating factor in the dismissal. If the plaintiff meets this burden,
      summary judgment must be denied unless the defendant establishes
      either that the political motive is an appropriate requirement for the job,
      or that the dismissal was made for mixed motives and the plaintiff would
      have been discharged in any event.

Id. The “mixed motives” alternative comes from Mt. Healthy City School District
Board of Education v. Doyle, 429 U.S. 274 (1977). See Barnes, 745 F.2d at 507. By
Mt. Healthy:

      [T]he burden of persuasion itself passes to the defendant-employer once
      the plaintiff produces sufficient evidence from which the fact finder
      reasonably can infer that the plaintiff’s protected conduct was a
      “substantial” or “motivating” factor behind her dismissal. Accordingly,
      once the burden of persuasion shifts to the defendant-employer, the
      plaintiff-employee will prevail unless the fact finder concludes that the
      defendant has produced enough evidence to establish that the plaintiff’s
      dismissal would have occurred in any event for nondiscriminatory
      reasons.

Wagner v. Jones, 664 F.3d 259, 270 (8th Cir. 2011), quoting Acevedo–Diaz v.
Aponte, 1 F.3d 62, 67 (1st Cir. 1993).

       Applying the Langley framework, the district court here assumed that “Mahn
has submitted sufficient evidence that political affiliation or loyalty was a motivating
factor in her dismissal.” But it granted summary judgment for Howard and Reuter
because they “established that Mahn would have been terminated in any event.”

      “This court reviews de novo a grant of summary judgment.” Torgerson v. City
of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). On appeal, Mahn claims


                                          -4-
that the district court applied the mixed-motive analysis from McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). Under McDonnell Douglas,

      the plaintiff must first make what our court has described as a “minimal
      evidentiary showing” necessary to establish a prima facie case of
      discrimination. At that point, the burden of production shifts to the
      employer to articulate a legitimate non-retaliatory reason for the adverse
      employment action, but the burden of proof remains with the plaintiff to
      show a genuine issue of fact that an impermissible consideration was a
      motivating factor in the employment decision.

Davison v. City of Minneapolis, Minnesota, 490 F.3d 648, 662-63 (8th Cir. 2007)
(Colloton, J., concurring in the judgment in part and dissenting in part) (internal
citations omitted). Mahn argues that by McDonnell Douglas, “when the trial court has
before it direct evidence of improper motive [at the summary judgment stage] . . . it
does not matter whether an employer produces evidence of a mixed-motive because
the issue is one for the fact finder at trial.” She says that she presented direct
evidence, meaning summary judgment was improper.

       Mahn, however, assumes McDonnell Douglas applies without considering Mt.
Healthy. This court has inconsistent guidance about McDonnell Douglas and Mt.
Healthy. One case holds that the type of evidence the plaintiff presents determines
which test applies: “The so-called mixed motive analysis under Mt. Healthy is only
used if a complainant has comes forward with evidence that directly reflects the use
of an illegitimate criterion in the challenged decision.” Graning v. Sherburne
County, 172 F.3d 611, 615 n.3 (8th Cir. 1999) (citation and internal quotation marks
omitted); see also Davison, 490 F.3d at 662-63 (Colloton, J., concurring in the
judgment in part and dissenting in part) (citing Graning to conclude that Mt. Healthy
“applies only where a plaintiff produces ‘direct evidence’ that the employer used the
plaintiff’s speech as a criterion in the promotion decision,” while McDonnell Douglas
applies when direct evidence is not available).


                                         -5-
       But another case holds that the type of claim—not the type of
evidence—invokes McDonnell Douglas or Mt. Healthy. In Jones, this court noted that
Mt. Healthy applies to First Amendment cases, while McDonnell Douglas applies in
Title VII cases. Jones, 664 F.3d at 270. Other circuits use this approach. See Walton
v. Powell, 821 F.3d 1204, 1210 (10th Cir. 2016) (Gorsuch, J.) (“It’s surely notable,
too, that almost every circuit to have considered whether McDonnell Douglas should
apply in First Amendment discrimination or retaliation cases has thought the idea a
poor one. . . . And notable that the only circuit with authority going the other way now
seems uncertain. Compare Graning v. Sherburne County, 172 F.3d 611, 615 & n.3
(8th Cir. 1999), with Wagner v. Jones, 664 F.3d 259, 270 (8th Cir. 2011).”); Allen v.
Iranon, 283 F.3d 1070, 1075 n.4 (9th Cir. 2002) (noting Graning conflicts with cases
from the First, Second, Third, Fifth, Sixth, Seventh, and Tenth Circuits).

      Under either Graning or Jones, the result here is the same: Mt. Healthy applies.
Mahn contends she presented direct evidence, satisfying Graning. And this is a First
Amendment case, satisfying Jones. Although the district court did not cite Mt.
Healthy, it used the framework from this court’s Langley decision. The
mixed-motives alternative in Langley institutes the Mt. Healthy mixed-motives
analysis.

       This court need not resolve the issue Mahn presents—whether under
McDonnell Douglas, direct evidence of improper motive at the summary-judgement
stage makes mixed motives an issue for trial. An employer’s Mt. Healthy defense can
be decided on summary judgment even if the plaintiff presents direct evidence of
improper motive. See Walton, 821 F.3d at 1211 (“it seems to us to follow naturally
from Mt. Healthy (and in line with conventional practice) that a defendant seeking to
prevail at summary judgment must show a reasonable factfinder either would have to
reject the plaintiff’s claim on the merits or accept its affirmative defense.”); McCue
v. Bradstreet, 807 F.3d 334, 346 (1st Cir. 2015) (“The Mt. Healthy defense, at the
summary judgment stage, requires [the employer] to show that the record would

                                          -6-
compel a reasonable jury to find that the adverse action would have occurred anyway
. . . .”).

                                         III.

       Mahn argues that the district court erred in ruling that Howard and Reuter
established that she “would have been terminated in any event” for reasons besides
her political affiliation. In analyzing an employer’s Mt. Healthy defense:

      The key inquiry at summary judgment is whether Defendants can
      show—with all reasonable inferences drawn in [the plaintiff’s]
      favor—that they had a lawful reason to terminate her, that they would
      have used that lawful reason to terminate her even if her political
      affiliation had not been a factor, and that there is no genuine dispute of
      material fact on these issues.

Reyes-Orta v. Puerto Rico Highway & Transp. Auth., 811 F.3d 67, 77 (1st Cir.
2016). See generally Jones, 664 F.3d at 270 (“We find the First Circuit’s test on First
Amendment discrimination to be well reasoned, based on Supreme Court precedent,
and utilized in a similar manner by other circuits.”).

                                          A.

       The district court explained that Mahn did not “adequately refute[] the evidence
that she made numerous docketing errors, the Clerk’s office received complaints about
her work from judges, other court staff, and the public, and that Mahn received
notification about these performance issues.” A supervisor, Mike Bone, “averred that
during the time he supervised Mahn, she ‘consistently exhibited poor work
performance,’ ‘was not doing her job,’ and ‘was pushing her work off on other
clerks.’” The evidence showed “that these performance issues occurred before
Mahn’s alleged discussion with Howard Wagner in July 2014 and the 2014 primary


                                         -7-
election, including documentation of performance issues in 2013.” Mahn asserts that
her supervisor “Theresa Cusick was not a good supervisor” and that her supervisor
Donna Reece “did not complain about her work.” The district court ruled these
assertions to be “insufficient in light of the evidence from the personnel file regarding
her work performance.”

        True, Mahn had performance issues in 2013. There is also evidence that she
had performance issues shortly before and shortly after the August 2014 primary.
Despite the strength of this evidence of poor performance, the “Mt. Healthy defense,
at the summary judgment stage, requires [the employer] to show that the record would
compel a reasonable jury to find that the adverse action would have occurred anyway,
not merely that such action would have been warranted anyway.” McCue v.
Bradstreet, 807 F.3d 334, 346 (1st Cir. 2015).

       Howard and Reuter have not established Howard would have terminated Mahn
anyway for her performance issues. Without evidence showing Mahn’s performance
would have indisputably caused her termination, Howard and Reuter were not entitled
to summary judgment under Mt. Healthy. See Reyes-Orta, 811 F.3d at 77 (“assuming
without deciding that Defendants had a lawful reason to terminate Reyes–Orta . . .
summary judgment was not appropriate because there is a genuine dispute of material
fact as to whether Defendants would have terminated her absent political factors.”).

                                           B.

       Howard tries to avoid remand by asserting qualified immunity. “The doctrine
of qualified immunity protects government officials ‘from liability for civil damages
insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’” Pearson v. Callahan, 555
U.S. 223, 231 (2009), quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A
public official is entitled to qualified immunity unless (1) “the official violated a

                                          -8-
statutory or constitutional right,” and (2) “the right was ‘clearly established’ at the
time of the challenged conduct.” Ashcroft v. al–Kidd, 563 U.S. 731, 735 (2011). The
district court did not rule on this issue. The district court may consider it on remand.
See Cody v. Weber, 256 F.3d 764, 769 n.2 (8th Cir. 2001) (“We decline the prison
officials’ invitation to affirm the entry of summary judgment on the alternative
grounds of qualified immunity. The district court did not rule on that issue in the first
instance, but may consider the defense upon remand.”).

                                           C.

       Reuter—sued only in his official capacity for equitable relief—tries to prevent
remand by asserting Eleventh Amendment immunity. Mahn counters that the
Eleventh Amendment does not bar “equitable, prospective relief” against a state
official.

       The Eleventh Amendment says: “The Judicial power of the United States shall
not be construed to extend to any suit in law or equity, commenced or prosecuted
against one of the United States by Citizens of another State, or by Citizens or
Subjects of any Foreign State.” The Supreme Court has held that under Ex Parte
Young, 209 U.S. 123 (1908), the amendment does not prohibit “certain suits seeking
declaratory and injunctive relief against state officers.” Idaho v. Coeur d’Alene
Tribe, 521 U.S. 261, 269 (1997). Specifically, “the Ex Parte Young doctrine describes
an exception to Eleventh Amendment immunity for a state official where the relief
sought is prospective and not compensatory.” Heartland Acad. Cmty. Church v.
Waddle, 427 F.3d 525, 530 (8th Cir. 2005).

      Against Reuter, Mahn “seeks declaratory relief that her employment was
terminated in violation of the First Amendment of the United States Constitution, and
the remedy of reinstatement to her position as a county clerk of the 23rd Judicial
Circuit.” Neither the declaratory relief claim nor the reinstatement remedy are

                                          -9-
compensatory. “The goal of reinstatement . . . is not compensatory; rather, it is to
compel the state official to cease her actions in violation of federal law and to comply
with constitutional requirements.” Elliott v. Hinds, 786 F.2d 298, 302 (7th Cir. 1986).
The Eleventh Amendment does not bar the relief of reinstatement. Treleven v.
University of Minnesota, 73 F.3d 816, 819 (8th Cir. 1996) (“to the extent that the
District Court, basing its decision on the Eleventh Amendment, granted summary
judgment for Kidwell on Treleven’s § 1983 claim for injunctive relief in the form of
reinstatement, the judgment must be reversed.”). In fact, “the great weight of case
authority clearly supports treating reinstatement as an acceptable form of prospective
relief that may be sought through Ex parte Young.” Nelson v. University of Texas at
Dallas, 535 F.3d 318, 322 (5th Cir. 2008) (collecting cases from the Second, Third,
Fourth, Sixth, Seventh, Eighth, Ninth, and Tenth Circuits). The Eleventh Amendment
does not prevent remand.

                                           IV.

        Mahn challenges the grant of summary judgment for Wes and Jefferson County.
“In a claim under § 1983, there must be evidence of a causal connection between the
misconduct complained of and the official sued.” Naucke v. City of Park Hills, 284
F.3d 923, 929 (8th Cir. 2002). “This circuit has consistently recognized a general rule
that, in order for municipal liability to attach, individual liability first must be found
on an underlying substantive claim.” Moore v. City of Desloge, Mo., 647 F.3d 841,
849 (8th Cir. 2011) (citation omitted).

      The district court ruled that Mahn’s claim failed on causation:

      [T]here is no evidence that Wes Wagner or Jefferson County had any
      authority to terminate Mahn’s employment or were personally involved
      in the decision to terminate her employment. There is no evidence that
      Wes Wagner or anyone representing Jefferson County told Howard
      Wagner that Mahn voted in the Republican primary by absentee ballot.

                                          -10-
      Mahn’s claims against these defendants are based on unsubstantiated
      speculation.

Mahn disagrees. She believes that she presented “pretty good evidence” that Wes told
Howard how she voted, leading to her dismissal. She relies on these alleged
statements from Howard: (1) “I know how you vote. I don’t see the ballots, but I
know how you vote”; and (2) “Just wanted to chat with you a little bit. Just wanted
to let you know that, you know, I know how you voted. And I don’t think you made
the right decision. You know this could cause you your job.” She also notes that
Howard “mentioned working someplace previously [where] two employees who were
under him made sure he knew that they voted and he said little did they know that he
already knew that they voted and how they voted.”

       Based on these statements, Mahn concludes that “the evidence demonstrates
that Wes Wagner told Howard Wagner how Jamie Mahn had voted in the primary
election.” But—as conceded in her deposition—she points to only “speculation” that
Wes told Howard how she voted. As the district court noted, “Wes Wagner averred
in an affidavit that he did not know Mahn pulled a Republican absentee ballot . . . or
that she voted in the Republican primary election,” and that “he did not tell Howard
Wagner that Mahn voted by absentee ballot in the Republican primary election.”
Mahn “produced no evidence to counter Wes Wagner’s affidavit or testimony
regarding the same.” Nor does she direct this court to such evidence. She cites only
“speculation, conjecture, or fantasy,” which are insufficient to overcome a
summary-judgment motion. Mann, 497 F.3d at 825.

       Mahn also argues that Wes’s and Jefferson County’s lack of authority to
terminate her is irrelevant. She relies on this court’s decision in Naucke. There, a city
administrator feuded with three city employees, threatening to terminate two of them
if they did not censure the third. Naucke, 284 F.3d at 926. After being terminated,
the two employees won a jury verdict against the city administrator on a § 1983


                                          -11-
retaliation claim. Id. On appeal, the administrator challenged the sufficiency of the
evidence, arguing that “it was the City Council or other members of city government
who made the employment decisions, and his involvement was limited to ministerial
acts, i.e., drafting letters for others.” Id. at 929. This court disagreed: “the jury could
reasonably have concluded [that the city administrator] improperly influenced the
decision-making process, and was able to make good on his threat to have [the
employees] terminated.” Id.

        Under Naucke, a state actor can—in some situations—be subject to § 1983
liability for retaliation where that actor “improperly influenced the decision-making
process.” Id. Besides her speculation that Wes told Howard how she voted, Mahn
has not presented any evidence that Wes improperly influenced the decision-making
process. The district court did not err. See Mann, 497 F.3d at 825.

                                        *******

      The judgment is affirmed in part, reversed in part, and the case remanded for
proceedings consistent with this opinion.
                      ______________________________




                                           -12-